ORDER
Upon consideration of the State of North Carolina’s Petition for Extraordinary Writ and Motion Under Rule 2 of the Rules of Appellate Procedure to review the 3 April 2003 Order, entered by Judge William L. Daisy, in District Court, Guilford County, North Carolina, declaring N.C.G.S. § 7A-455.1 unconstitutional and upon consideration of the State’s Motion for Review Prior to Determination in the Court of Appeals and Motion for Consolidation, it appears to the Court that the application of N.C.G.S. § 7A-455.1 should be consistent in all courts throughout the State; and it further appears to the Court that in the interest of justice and to expedite decision in the public interest as to the uniform administration of justice, the State’s Determination, and Motion for Consolidation should be allowed.
Therefore, the Court, pursuant to Rule 2 of the Rules of Appellate Procedure suspends the requirements of the Rules of Appellate Procedure and in the exercise of its supervisory powers pursuant to Article IV, Section 12(1) of the North Carolina Constitution hereby (I) allows the State to seek review in this Court prior to determination in the Court of Appeals, (ii) issues its writ of certiorari to review the issue of the constitutionality of N.C.G.S. § 7A-455.1, and (iii) directs the parties to submit briefs on the following issues:
1. Whether the trial court erred in declaring N.C.G.S. § 7A-455.1 unconstitutional under the Constitution of the United States?
2. Whether the trial court erred in declaring N.C.G.S. § 7A-455.1 unconstitutional under the North Carolina Constitution?
The parties shall file with this Court a settled record on appeal on or before 5 May 2003 at 5:00 p.m. Thereafter, briefing shall be as set forth in Rule 13 of the Rules of Appellate Procedure.
This case shall be consolidated with State of North Carolina v. Dudley Cedrick Webb, No. 157PA03, for purposes of oral argument.
*162By entering this order, the Court expresses no opinion as to the merits of the issues to be briefed.
By order of the Court in Conference, this 11th day of April, 2003.
Brady, J. For the Court